Per Curiam.
Following the rulings in Coker v. Birge, 9 Ga. 425 (54 Am. D. 347), and cit., and 10 Ga. 335, the court did not err in overruling the demurrer to the petition and in granting an interlocutory injunction. The following cases differ in their facts, and are not in conflict: Standard Oil Co. v. Kahn, 105 Ga. 575 (141 S. E. 643) ; Thompson v. Texas Co., 106 Ga. 315 (143 S. E. 376) ; Barton v. Rogers, 166 Ga. 802 (144 S. E. 248).

Judgment affirmed.


All the Justices concur.

W. I. Geer, for plaintiff in error.
J. A. Drake and P. Z. Geer, contra.